Delta Natural Gas Company, Inc. 2010 Annual Report Our Mission … Delta will provide premier natural gasservices while having a positive impact on customers, employees and shareholders. To Our Shareholders … Delta’s earnings per share for fiscal 2010 improved to $1.70 compared with $1.58 the previous year. Fiscal 2009 earnings were reduced by an inventory adjustment relating to our underground storage field, and we had no such adjustment in fiscal 2010. Our regulated gross margins declined some from 2009. Recognizing our need to adjust our rates for the future, we filed a general rate case during April, 2010 with the Kentucky Public Service Commission. This filing for increased rates, which seeks a 12% return on common equity, requests an increase of approximately $5.3 million in annual regulated revenues. Our proposed rates continue our efforts to move toward better aligning customer and Company interests by allocating a majority of the requested increase to our monthly customer charge, thus helping to lessen the dependence of revenues on volumes of gas sold. The Kentucky Public Service Commission suspended the proposed rates until October, 2010 while they review our filing. Gas prices have stabilized some this past year at lower levels and this has resulted in more stable prices to our regulated customers. Our non-regulated segment gross margins declined this year compared to 2009 as a result of the impacts of the lower prices, but that segment continued to provide a positive contribution to our consolidated financial results in 2010. We have continued to replace our facilities as needed and to expand our system to new customers. Our continued efforts to utilize our pipeline systems for transportation resulted in total throughput of almost 18.8 bcf for fiscal 2010. Your Board of Directors at its August 16 meeting increased the quarterly dividend to $.34 per common share, to be paid September 15 to shareholders of record August 31. This increase of 4.6 % brings our annualized dividend to $1.36 per share, and is indicative of our optimism for Delta’s future. It is with much sadness that we acknowledge the death of Billy Joe Hall, a wise and loyal member of our Board of Directors, on April 28, 2010. Billy Joe served faithfully and diligently on Delta’s Board of Directors for 32 years. He provided sound judgment and guidance to the Company through all that time. He is missed very much by all of us at the Company. We continued this past year to deliver the best value possible to all our customers. A sincere thank you is extended to all of our employees for their hard work and dedication in providing excellent service to our customers and ensuring a good year for Delta in 2010. Thank you all for your continued confidence and support as the owners of the Company. We will do our best to not disappoint you. Sincerely, Glenn R. Jennings Chairman of the Board, President and Chief Executive Officer August 17, 2010 Selected Financial Information … For the Years Ended June 30 Summary of Operations ($) Operating revenues (a) Operating income (a)(b) Net income (a)(b) Basic and diluted earnings per common share (a)(b) Dividends declared per common share Total Assets ($) Capitalization ($) Common Shareholders' equity Long-term debt Total capitalization Short-Term Debt ($)(c) Capital Expenditures (a)We implemented new regulated base rates as approved by the Kentucky Public Service Commission in October, 2007 and the rates were designed to generate additional annual revenue of $3,920,000. (b)We recorded a $1,350,000 non-recurring inventory adjustment at December 31, 2008 for our gas in storage, as discussed in Note 15 of the Notes to Consolidated Financial Statements. (c)Includes current portion of long-term debt. Board of Directors Linda K. Breathitt (a) Energy Consultant; Former Senior Energy Advisor, Thelen Reid Brown Raysman & Steiner LLP(law firm); Former Commissioner, Federal Energy Regulatory Commission, Washington, D.C. Lanny D. Greer (a) Chairman of the Board and President, First National Financial Corporation and First National Bank (commercial banking), Manchester, Kentucky Glenn R. Jennings (c)*Chairman of the Board, President and Chief Executive Officer Michael J. Kistner (a)* (c) Consultant, MJK Consulting (financial consulting), Louisville, Kentucky Lewis N. Melton (b)* (c)Civil Engineer, Vaughn &Melton Consulting Engineers, Inc. (consulting engineering), Middlesboro, Kentucky Harrison D. PeetDirector Emeritus; Retired Chairman of the Board, President and Chief Executive Officer Arthur E. Walker, Jr.(b) President, The Walker Company (general and highway construction), Mount Sterling, Kentucky Michael R. Whitley (b) (c) Lead Director; Retired Vice Chairman of the Board, President and Chief Operating Officer, LG & E Energy Corp. (diversified utility), Louisville, Kentucky (a) Member of Audit Committee (b) Member of Corporate Governance and Compensation Committee (c) Member of Executive Committee *Committee Chair Officers … John B. Brown Chief Financial Officer, Treasurer and Secretary Johnny L. Caudill Vice President -Distribution Glenn R. Jennings Chairman of the Board, President and Chief Executive Officer Brian S. Ramsey Vice President - Transmission and Gas Supply Corporate Information… Shareholders’Inquiries Communications regarding stock transfer requirements, lost certificates, changes of address or other items may be directed to Computershare Investor Services, LLC, the Transfer Agent and Registrar.Communications regarding dividends, the above items or any other shareholder inquiries may be directed to:Emily P. Bennett, Director - Corporate Services, Delta Natural Gas Company, Inc., 3617 Lexington Road, Winchester, Kentucky 40391, email: ebennett@deltagas.com. Independent registered Public Accounting firm Deloitte & Touche LLP Suite 1900250 East Fifth Street Cincinnati, Ohio45202 Trustee and Interest Paying Agent for Debentures 5.75% due 2021; 7% due 2023 The Bank of New York Trust Company, N.A.5 25 Vine Street, Suite 900 Cincinnati, OH45202 Disbursement Agent, Transfer Agent and Registrar for Common Shares; Dividend Reinvestment and Stock Purchase Plan Administrator and Agent Computershare Investor Services, LLC P.O. Box 43036 Providence, RI02940-3036 1-888-294-8217 2010 Annual Report This annual report and the financial statements contained herein are submitted to the shareholders of the Company for their general information and not in connection with any sale or offer to sell, or solicitation of any offer to buy, any securities. 2010 Annual Meeting The annual meeting of shareholders of the Company will be held at the General Office of the Company in Winchester, Kentuckyon November 18, 2010, at 10:00 a.m. Proxies for the annual meeting will be requested from shareholders when notice of meeting, proxy statement and form of proxy are mailed on or about October 13, 2010. Dividend Reinvestment and Stock Purchase Plan This plan provides shareholders of record with a convenient way to acquire additional shares of the Company’s common stock without paying brokerage fees.Participants may reinvest their dividends and make optional cash payments to acquire additional shares.Computershare Investor Services, LLC administers the Plan and is the agent for the participants.For more information, inquiries may be directed to Emily P. Bennett, Director - Corporate Services, Delta Natural Gas Company, Inc., 3617 Lexington Road, Winchester, Kentucky 40391, e-mail: ebennett@deltagas.com. Delta Natural Gas Company, Inc. is proud to sponsor Defend My Dividend, a national grassroots advocacy campaign that gives utility investors a powerful and unified voice with a single mission: to make permanent the current 15 percent dividend tax rate beyond 2010. The campaign is sponsored by various associations, organizations and companies, with the support of their members, employees, retirees and shareholders. For more information, visit www.DefendMyDividend.org. Delta Natural Gas Company, Inc. 3617 Lexington Road Winchester, Kentucky 40391 Phone: 859.744.6171 Fax: 859.744.6552 www.deltagas.com
